11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Lee Ann Colbert,                              * From the 39th District Court
                                                of Haskell County,
                                                Trial Court No. 12258.

Vs. No. 11-18-00063-CV                        * March 19, 2020

Brad Smith and Haley Smith and                * Memorandum Opinion by Stretcher, J.
Rolling Plains Funeral Homes, Inc.              (Panel consists of: Bailey, C.J.,
d/b/a Smith Family Funeral Home,                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is reversed, and the cause is remanded for
further proceedings. The costs incurred by reason of this appeal are taxed
against Lee Ann Colbert.